Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

	Claims 1-10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Georgescu U.S. Patent Publication (2007/0228451).

Claim 1. An erasable programmable non-volatile memory, comprising: a first-type well region (403, Georgescu Fig 4); a first doped region (453), a second doped region (452) and a third doped region (451B), which are formed in a surface of the first-type well region (403), wherein the first doped region (453) is connected with a source line (S), and the third doped region (451) is connected with a bit line (BL); a first gate structure (411) spanned over an area between the first doped region (453) and the second doped region (452), wherein a first polysilicon gate of the first gate structure is connected with a select gate line (S1); a second gate structure (comprising 421) spanned over an area between the second doped region (452) and the third doped 

Claim 2. The erasable programmable non-volatile memory as claimed in claim 1, wherein an opening of the contact hole is located above the edge or the corner of the floating gate (contact hole above 431 for WL1 is formed over 472 and it is above a edge of the floating gate), the metallic material is a metal conductor line (WL1) served as an erase line (when an erase command it sent for that cell), the erase line is contacted with the blocking layer (WL1 is contacted with 472), and the erase line is located above the edge or the corner of the floating gate (the erase line is located above the edge of 421 as seen in Fig 4).

Claim 3. The erasable programmable non-volatile memory as claimed in claim 2, wherein during a program operation, a program voltage is provided to the source line (S) and the first-type well region (453), a ground voltage is provided to the erase line (WL1) and the bit line (BL1), and an on voltage is provided to the select gate line (S), wherein during the program operation, a program current flows from the source line (S) to the bit line (BL1) through channel regions underlying the first gate structure (411) and 

Claim 4. The erasable programmable non-volatile memory as claimed in claim 3, wherein during an erase operation, the ground voltage is provided to the source line (S), the first-type well region (453) and the bit line (BL1), an erase voltage is provided to the erase line (WL1), and the on voltage is provided to the select gate line (S), so that the hot carriers are ejected from the floating gate (421) to the erase line (WL1) through the blocking layer (472).

Claim 5. The erasable programmable non-volatile memory as claimed in claim 4, wherein during the erase operation, an erase current is generated between the floating gate (421) and the erase line (WL1) through the blocking layer (472).

Claim 6. The erasable programmable non-volatile memory as claimed in claim 3, wherein during a read operation, a read voltage is provided to the source line (S) and the first-type well region (453), the ground voltage is provided to the erase line (WL1) and the bit line (BL1), and the on voltage is provided to the select gate line (S), wherein during the read operation, a read current flows from the source line (S) to the bit line (BL1) through the channel regions underlying the first gate structure (411) and the second gate structure (421).



Claim 8. The erasable programmable non-volatile memory as claimed in claim 1, wherein the blocking layer is a salicide blocking layer (472 is a silicide blocking layer, Georgescu [0026]).

Claim 9. The erasable programmable non-volatile memory as claimed in claim 1, wherein the blocking layer is a silicon dioxide layer, a stack structure comprising a silicon dioxide layer and a silicon nitride layer, or a stack structure comprising a silicon dioxide layer, a silicon nitride layer and a silicon oxynitride layer (445 is an ONO Georgescu [0026]).

Claim 10. The erasable programmable non-volatile memory as claimed in claim 1, wherein the first-type well region is an n-type well region, and the first doped region, the second doped region and the third doped region are p-type doped regions (P and N regions are taught in Fig 4. Georgescu teaches the structure of using P wells and N 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Lappas whose telephone number is (571) 270-1272.  The examiner can normally be reached on M-F 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAPPAS/
Primary Examiner, Art Unit 2827